DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 8-10, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (U.S. Patent No. 9,112,112 B2) in view of Negishi et al. (U.S. 2011/0254043 A1) and Nishiyama (U.S. Pub. No. 2020/0395509 A1).
Regarding claim 1, Do discloses a semiconductor light emitting device, comprising:
a light emitting structure having a rod shape (FIG. 14: 140/141/142, see col. 12, line 12) with first and second surfaces opposing each other and a side surface connected between the first and second surfaces (FIG. 14: top surface of 142 opposing bottom surface of 140 with side surface therebetween), and including a first conductivity-type semiconductor providing the first surface (FIG. 14: 140), and active layer (FIG. 14: 141), and a second conductivity-type semiconductor (FIG. 14: 142);
a first electrode layer on a first region of the first surface of the light emitting structure and connected to the first conductivity-type semiconductor (FIG. 14: 143, see col. 12, line 14); and
a second electrode layer connected to the second conductivity-type semiconductor (FIG. 14; 144, see col. 12, line 26).
Do is silent in regards to the first region having a level that is vertically offset from a level of a second region adjacent thereto.
Negishi discloses the first region having a level that is vertically offset from a level of a second region adjacent thereto (FIG. 50: 221 has first surface at edges of 22 and second surface protruding therefrom, see paragraph 0705).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Negishi to the teachings of Do so as to improve heat dissipation efficiency (see paragraph 0709) and increase the light extraction efficiency (see paragraph 0712).
The combination is silent in regard to the first electrode layer has a ring shape surrounding the second region and contacts the first region.
Nishiyama discloses the first electrode layer has a ring shape (FIG. 13: 42, see paragraph 0079).
It would have been obvious to one of ordinary skill in the art to apply the teachings of Nishiyama to the teachings of Do so as to provide connection without covering the surface, thus increasing light extraction efficiency (see paragraph 0083).
Regarding claim 2, Do, as previously modified by Negishi, discloses the first surface of the light emitting surface is a non-flat surface from which the second region protrudes (see Negishi FIG. 50 non-flat surface 221c and flat second surface of 221a).
Regarding claim 5, Do, as previously modified by Negishi, discloses the first region surrounds the second region (FIG. 50: 221c surrounds 221a).
Regarding claim 8, Do discloses the second electrode layer includes a transparent electrode material (see col. 8, line 54, 20 may be ITO).
Regarding claim 9, Do discloses the first and second conductivity-type semiconductors and the active layer are nitride semiconductors (see col. 7, line 62-col. 8, line 25).
Regarding claim 10, Do discloses the first conductivity-type semiconductor and the second conductivity-type semiconductor provide the first and second surfaces, respectively, and the active layer is disposed between the first and second conductivity-type semiconductors (FIG. 14: 140 provides first surface, 142 provides second surface with 141 therebetween).
Regarding claim 26, Do discloses a columnar structure in which each of the first conductivity-type semiconductor, the active layer, and the second conductivity-type semiconductor has a same width in the horizontal direction (FIG. 14: 140/141/142, see col. 12, line 12).
Do is silent in regards to the light emitting structure has a hexagonal columnar structure.
Negishi discloses the light emitting structure has a hexagonal columnar structure (FIG. 51B, see paragraph 0712).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Negishi to the teachings of Do so as to increase the light extraction efficiency (see paragraph 0712).
Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al (U.S. Patent No. 9,112,112 B2) in view of Hasegawa et al. (U.S. Pub. No. 2008/0273562 A1) and Nishiyama (U.S. Pub. No. 2020/0395509 A1).
Regarding claim 1, o discloses a semiconductor light emitting device, comprising:
a light emitting structure having a rod shape (FIG. 14: 140/141/142, see col. 12, line 12) with first and second surfaces opposing each other and a side surface connected between the first and second surfaces (FIG. 14: top surface of 142 opposing bottom surface of 140 with side surface therebetween), and including a first conductivity-type semiconductor providing the first surface (FIG. 14: 140), and active layer (FIG. 14: 141), and a second conductivity-type semiconductor (FIG. 14: 142);
a first electrode layer on a first region of the first surface of the light emitting structure and connected to the first conductivity-type semiconductor (FIG. 14: 143, see col. 12, line 14); and
a second electrode layer connected to the second conductivity-type semiconductor (FIG. 14; 144, see col. 12, line 26).
Do is silent in regards to the first region having a level that is vertically offset from a level of a second region adjacent thereto.
Hasegawa discloses the first region having a level that is vertically offset from a level of a second region adjacent thereto (FIG. 1: roughened surface of 10 results in a first surface at the intended part that is offset from a level of the second region comprised of the protruding part).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Hasegawa to the teachings of Do so as to decrease contact resistance between the first semiconductor and the first electrode (see paragraph 0094).
The combination is silent in regard to the first electrode layer has a ring shape surrounding the second region and contacts the first region.
Nishiyama discloses the first electrode layer has a ring shape (FIG. 13: 42, see paragraph 0079).
It would have been obvious to one of ordinary skill in the art to apply the teachings of Nishiyama to the teachings of Do so as to provide connection without covering the surface, thus increasing light extraction efficiency (see paragraph 0083).
Regarding claim 3, Do, as previously modified by Hasegawa, discloses the second region protrudes beyond the first electrode layer (see Hasegawa FIG. 1, protruding portions of 40a protrude beyond upper plane of electrode 34).
Regarding claim 4, Do is silent in regards to the second region of the first surface is a cleavage plane of the first conductivity-type semiconductor.
Hasegawa discloses the second region of the first surface is a cleavage plane of the first conductivity-type semiconductor (FIG. 1: 40b, see paragraph 0058-0060, 40b represents the N-plane along which the cleaving is performed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Hasegawa to the teachings of Do so as to provide a surface for a primary cleavage in order to divide a substrate into a number of devices (see paragraph 0072). 
Claims 6 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (U.S. Patent No. 9,112,112 B2) in view of Negishi et al. (U.S. Pub. No. 2011/0254043 A1) and Nishiyama (U.S. Pub. No. 2020/0395509 A1) as applied to claim 1 above, and further in view of Seong et al. (U.S. Pub. No. 2017/0358714 A1).
Regarding claim 6, Do, as previously modified by Nishiyama, discloses the first electrode layer includes an ohmic contact layer connected to the first surface of the first conductivity-type semiconductor (see col. 11, line 125).
The combination is silent in regard to the ohmic contact layer includes at least one of the claimed materials.
Seong discloses the ohmic contact layer includes W (FIG. 1: 171, see paragraph 0083).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Seong, including the specific material of the ohmic contact layer, to the teachings of Do such that the ohmic contact layer of Do comprises W. This modification is obvious because the combination yields the predictable results of allowing for the selection of a known material based on suitability for its intended use as a material in an LED electrode, which supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 27, Do, as previously modified by Seong, discloses the ohmic contact layer includes W (see paragraph 0083).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (U.S. Patent No. 9,112,112 B2) in view of Negishi et al. (U.S. Pub. No. 2011/0254043 A1) and Nishiyama (U.S. Pub. No. 2020/0395509 A1) as applied to claim 1 above, and further in view of Kim et al. (U.S. Pub. No. 2018/0019377 A1).
Regarding claim 28, the combination of Negishi and Nishiyama discloses a display apparatus comprising the light emitting device of claim 1 (see rejection of claim 1 above), but is silent with regards to a plurality of pixels; and a first electrode portion and a second electrode portion disposed in a pixel among the plurality of pixels, the first electrode portion being spaced apart from the second electrode portion with the semiconductor light emitting device disposed therebetween such that the first electrode layer of the semiconductor light emitting device is connected to the first electrode portion and the second electrode layer of the semiconductor light emitting device is connected to the second electrode portion.
Kim discloses a plurality of pixels (FIG. 5: 142, see paragraph 0075); and
a first electrode portion and a second electrode portion disposed in a pixel among the plurality of pixels (FIG. 7: 210/220, see paragraph 0077), the first electrode portion being spaced apart from the second electrode portion with the semiconductor light emitting device disposed therebetween (FIG. 5/FIG. 7: rod-shaped LED between 210/220).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the inventio to apply the teachings of Kim to the teachings of the combination such that the device of the combination is utilized in the display device of Kim. The motivation to do so is to provide a display device displaying multiple colors of light (see paragraph 0056).
Kim discloses the first and second electrode portions corresponding with first and second ends of the rod. Thus, in employing the LED of the combination, which has first and second electrode layers at opposite ends of the rod shape, the combination would be such that the first electrode layer of the semiconductor light emitting device is connected to the first electrode portion and the second electrode layer of the semiconductor light emitting device is connected to the second electrode portion.
Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-14 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art does not teach nor render obvious a ring shape having a width greater than a width of the first surface of the light emitting structure, in combination with the other limitations of claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of Nishiyama. Examiner further notes that the combination modifies the electrode of Do to have the shape of the electrode of Nishiyama. Thus, the combination provides for the electrode in the position of Do, with a ring shape. As such, Applicant’s arguments on pages 10-11 regarding the combination of references including Nishiyama is not persuasive, and the claims are rejected as set forth above
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819